Citation Nr: 0023122	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  00 07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for PTSD.  In August 2000, the veteran submitted a 
motion to advance his case on the Board's docket.  In August 
2000, the Board granted this motion because good cause was 
shown.


REMAND

With the August 2000 motion to advance the case on the 
Board's docket, the veteran submitted a private medical 
report showing that he has PTSD.  The veteran or his 
representative did not waive initial consideration of this 
evidence by the RO.  Due process requires that the RO 
consider all records and provide the veteran with a related 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1999).

The evidence shows that the veteran has a diagnosis of PTSD 
and that the USASCRUR (Armed Services Center for Research of 
Unit Records) has not been asked to provide information to 
corroborate the claimed stressors.  Nor has the veteran's 
service personnel records been associated with the claims 
folder.  See Veterans Benefits Administration Manual M21-1, 
Part III, Par. 5.14b.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of the 
veteran's service personnel records for 
inclusion in the claims folder.

2.  The RO should ask the USASCRUR to 
review the veteran's claimed stressors 
and to provide any available 
corroboration of the claimed stressors.

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and extent of his 
psychiatric disabilities, and to 
specifically determine whether he has 
PTSD that meets the criteria of DSM-IV in 
accordance with the provisions of 
38 C.F.R. § 4.125(a) (1999).  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should specifically express 
an opinion as to whether or not the 
veteran has PTSD that meets the criteria 
of DSM-IV.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
available to him or her and reviewed 
prior to the examination.

4.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran, 
covering all the evidence received since 
the issuance of the statement of the 
case.  The veteran and his representative 
should be provided with an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




